Citation Nr: 0003384	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for rheumatoid 
arthritis of the hands, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for a hiatal hernia, 
rated as 10 percent disabling.

5.  Entitlement to an increased rating for prostatitis, 
currently rated as 20 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
urethral stricture.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from February 1955 to November 
1958, and from November 1961 to July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1996 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  The case subsequently came under the 
jurisdiction of the Louisville, Kentucky, RO.  In July 1998, 
the Board remanded the veteran's claims for further 
development, which has since been accomplished.  In a March 
1999 rating decision, the RO granted one benefit sought in 
full, entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.  Thus, 
that issue is no longer before the Board.  That same rating 
decision raised the disability evaluations assigned for 
degenerative arthritis of the lumbar spine and for 
prostatitis.


FINDING OF FACT

In June 1999, prior to the promulgation of a final decision 
in the appeal, the veteran informed the RO that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. See 38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c)(1999).  

In a March 1999 rating decision, the RO granted increased 
evaluations for the veteran's service connected degenerative 
arthritis of the cervical spine and prostatitis, and granted 
a total disability rating due to individual unemployability 
as a result of service-connected disabilities.  In June 1999, 
after receiving notice of this decision, the veteran informed 
the RO that he wished to withdraw the appeal of all of his 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

